DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin Duffy on 09/07/2021.
The application has been amended as follows: 
Claim 11 has been canceled.

Claim 1 has been deleted and replaced as following:
__ 1. (Currently Amended) A system for providing a combustible beverage liquid to a beverage container, comprising:
a ventilation module configured to dilute vapors of the beverage liquid, the ventilation module comprising an enclosure;
a chilling module configured to reduce or maintain a reduced temperature of the beverage liquid within the enclosure; 
a filling module configured to fill the beverage container with the combustible liquid within the enclosure; 
a capture module configured to dilute stray beverage liquid within the enclosure; 


wherein the capture module comprises, within the enclosure: a catch enclosure configured to collect the stray beverage liquid;
 a flush adapted to provide a diluent to the catch for diluting the stray beverage liquid; and 
an exit for removing a combination of the diluent and the stray beverage liquid from the non-hazardous zone. –

Claim 12 has been deleted and replaced as following:
--12. (Currently Amended) A method for providing a combustible beverage liquid to a beverage container, comprising:
filling the beverage container, within an enclosure, with the combustible beverage liquid; and
inducing a non-hazardous zone within the enclosure and encompassing the beverage container during the operation of filling by:
maintaining the beverage liquid at a temperature below a flash point temperature of the beverage liquid using a chilling module configured to reduce or maintain a reduced temperature of the beverage liquid within the enclosure; diluting vapors of the beverage liquid associated with the operation of filling the beverage container using a ventilation module configured to dilute vapors of the beverage liquid within the enclosure; 
diluting stray beverage liquid associated with the operation of filling the
beverage container using a capture module configured to dilute stray beverage liquid
within the enclosure; and
wherein the capture module comprises, within the enclosure: a catch enclosure configured to collect the stray beverage liquid;

an exit for removing a combination of the diluent and the stray beverage liquid from the non-hazardous zone. –
Allowable Subject Matter
Claims 1-10 and 12-25 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        September 7, 2021